DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Office Action is in response to claims filed on 5/5/2022 where claims 2 and 10 are cancelled, claims 21 – 22 are newly added, and claims 1, 3-8, and 11-22 are newly added.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments

Applicant's arguments filed 5/052022 have been fully considered but are moot in view of a prior art rejection comprising Salkintzis (US 2020/0022069) .

The Applicant has reviewed the Applicants arguments in their entirety (Pages  9 -11). The Applicant argues the features from the instant specification:


    PNG
    media_image1.png
    218
    646
    media_image1.png
    Greyscale


	The Examiner notes Salkintzis provides for internal and external domains associated with distinct local and remote networks and services while providing one of ordinary skill in the art to migrate for competitive purposes to edge devices comprising multi access edge computing devices:

	see e.g. [0069] “When the UE 205 moves into an area )e.g. a mall, airport, enterprise, stadium, etc.) that supports local data services (e.g., print services, media service, HTTP services, Mobile Edge Computing (MEC) services, etc.”

	see e.g. [0026] “ ... The local data services are services are services usually deployed in the vicinity  of the UE, e.g., in a shopping mall, enterprise, etc., whereas remote data services usually deployed in the cloud and thus at far distance from the UE ...” 


	The Examiner notes for purposes of Appeal that domains being classified as internal and external (e.g. based on local and external networks) are well known and conventional in the art. 
Manadhata (US 2017/0070518) teaches (see e.g. Claim 3 ) “ ... a domain name service (DNS) with machines internal to the network and domains external to the network ...”
	The Examiner notes receiving an application identifier (e.g. via SSDP or multicast DNS)  froman internal domain is well known and conventional in the art.

	McLaughlin (US 2015/0222517) states ([0212]) “ ... a multicast DNS query ... service type ...”
	Lund (US 2016/0028596) states (Claim 20) “ ... SSDP ... a unique service name identifier ...”
	Maeg (US 2014/0229627) states ([0127]) “ ... SSDP ... Service ID ...”
	Baek (US 2018/0317157) states ([0016]) “ first message further includes ... or application identifier ...”



The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 5, 9, 13, 17 and 21 are rejected under 35 USC 103 as being upatentable over Shiragaki (US 2018/0262967) in view of Salkintzis (US 2020/0022069)
Regarding claim 1, Shiragaki discloses a network device comprising:
at least one processor (Shiragaki; 
see e.g. [0022] “ ... one more processors ... “); and
at least one memory, storing instructions which when executed by the at least one processor, causes the at least one processor to (Shiragaki;
see e.g. [0022] “ ... a memory storing a program; and one or more processors configured to execute the program ...”):
receive an identifier of an application, wherein the identifier includes an indication data of the application is to be routed along an alternative path (Shiragaki;
see e.g. [0171] “ ... the route holding and calculating unit 21 based on the application ID and the radio base station ID input to the route determination apparatus 20 to select the optimal route, i.e., the gateway on the optimal route ...”
see e.g. [0241] “ ... values given to the route determination apparatus 20 may be the application ID and the radio user terminal identifier ...”
see e.g. [0313] “ ...  the route holding and calculating unit 21 holds the IP address as indicated ... in advance for providing an application service corresponding to the combination of the application ID ...”

see e.g. [0094] “ ... acquires evaluation information of multiple routes ... selects a route ... from among the multiple routes ...”
see e.g. [0253] “ ... there may be a case that the application server is selected and a case that  application server 402 is selected, as the optimal selection of the application server ...”
The Examiner notes the alternative paths are equivalent to the multiple routes explicit taught by  Shiragaki );
receive a domain name service (DNS) query associated with the application (Shiragaki; Shiragaki teaches conventional DNS resolution which inherently requires  a query and/or request to proceed with the DNS resolution;
see e.g. [0261] “ a name of server may be used for identifying the application server. In this case a domain name system (DNS) server can be used for name resolution”);
in response to identifying a DNS response to the DNS query, identify an internet protocol (IP) address from the DNS response (Shiragaki; Subsequent to the DNS resolution an IP address associated with an application server is identified;
see e.g. [0261] “ a name of server may be used for identifying the application server. In this case a domain name system (DNS) server can be used for name resolution”
see e.g [0260] “ ... IP address of the application server 401 ... IP address of the application server 402 ...”); and
store the IP address as a stored IP address associated with the alternative path (Shiragaki;
see e.g. Table 8
see e.g. [0260] “ ... the route determination apparatus 20 or the network controller 10 may instruct the radio base station to rewrite the destination IP address ...”
see e.g. [0262] “ ... change or addition may be notified to the route determination apparatus ....”)
Shiraki does not expressly disclose:
receive an identifier of an application within an internal network domain;
		wherein the edge network device is on a boundary of the internal network
domain and includes connections to devices within the internal network domain and one or more connections to network devices external to the internal network
domain.
However in analogous art Salkintzis who also teaches DNS query/response discloses
receive an identifier of an application within an internal network domain (Salkintzis; Salkintzis teaches within the context of a local area network (i.e. internal network domain) the utilization of Simple Service Discovery Protocol (SSDP)  or multicast DNS (‘mDNS”) to facilitate the reception of applications and/or identifiers;
see e.g. [0077] “ ... Simple Service Discovery Protocol (“SSDP”)  or multicast DNS (“mDNS”) protocols ... to discover some services available in the local data network ...”
see e.g. Fig. 3B illustrating Local Data Network 135;
see e,g, [0069] “When the UE 205 moves into an area )e.g. a mall, airport, enterprise, stadium, etc.) that supports local data services (e.g., print services, media service, HTTP services, Mobile Edge Computing (MEC) services, etc.”
see e.g. [0070] “ ... the local data network 135 may enable a user of the UE 205 to print documents to a local print server and/or to consume audio/video content from a local media server ...”
see e.g. [0056] “ ... DNS query ...”
The Examiner notes the SSDP and/or mDNS inherently provides for application and service identifiers and/or types)
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shiraki with Salkintzis’ internal domain scheme comprising local services. The motivation being the combined solution provides for increased efficiencies in delivering services and provides one of ordinary skill in the art internal and external domains (see e.g. Salkintzis Fig. 3b illustrating external domain(s)) associated with local and remote networks/services and various path modifications (see e.g. Salkintzis, [0083] “ ... UE 205 is unaware of the path modification .. ...”) along with DNS queries (see e.g. [0056]) “ ... DNS query ...”). More importantly Salkintzis teaches multi access edge computing nodes (MECs) which allows service providers to strategically deploy edges nodes to potentially fulfill service or route application requests to other remote networks and servers.
Shiraki in view of Salkintzis disclose:
	wherein the edge network device is on a boundary of the internal network
domain and includes connections to devices within the internal network domain and one or more connections to network devices external to the internal network
domain (The combined solution per Salkintzis as illustrated in Fig. 3A or 3B. provides for edge devices associated with internal and external network domains (via Remote Data Network)
	
	see e,g, [0069] “When the UE 205 moves into an area )e.g. a mall, airport, enterprise, stadium, etc.) that supports local data services (e.g., print services, media service, HTTP services, Mobile Edge Computing (MEC) services, etc.”

	see e.g. [0026] “ ... The local data services are services are services usually deployed in the vicinity  of the UE, e.g., in a shopping mall, enterprise, etc., whereas remote data services usually deployed in the cloud and thus at far distance from the UE ...” see e.g. [0060])



	


	Regarding claim 5, Shiragaki in view of Salkintzis disclose the edge network device of claim 1, further comprising instructions which when executed by the at least one processor, causes the at least one processor store an indication of the DNS query to identify the DNS response (Shiragaki, Shiragaki indication is realized by the rewriting of a particular IP address;
	see e.g [0260] “ ... the network controller 10 may instruct the radio base station 202 to rewrite the destination IP address”)

Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shiraki with Salkintzis’ internal domain scheme comprising local services. The motivation being the combined solution provides for increased efficiencies in delivering services and provides one of ordinary skill in the art internal and external domains (see e.g. Salkintzis Fig. 3b illustrating external domain(s)) associated with local and remote networks/services and various path modifications (see e.g. Salkintzis, [0083] “ ... UE 205 is unaware of the path modification .. ...”) along with DNS queries (see e.g. [0056]) “ ... DNS query ...”). More importantly Salkintzis teaches multi access edge computing nodes (MECs) which allows service providers to strategically deploy edges nodes to potentially fulfill service or route application requests to other remote networks and servers.

Regarding claim 9, claim 9 comprises the same and/or similar subject matter as claim 1 and is considered an obvious variation; therefore it is rejected under the same rationale.

Regarding claim 13, claim 13 comprises the same and/or similar subject matter as claim 5 and is considered an obvious variation; therefore it is rejected under the same rationale.
Regarding claim 17, claim 17 comprises the same and/or similar subject matter as claim 1 and is considered an obvious variation; therefore it is rejected under the same rationale.

Regarding claim 21, claim 21 comprises the same and/or similar subject matter as claim 5 and is considered an obvious variation; therefore it is rejected under the same rationale.


Claims 3 – 4, 11 – 12 and 18 are rejected under 35 USC 103 as being unpatentable over Shiragaki in view of Salkintzis and in further view of Fusari (US 2011/0055912)
Regarding claim 3, Shiragaki in view of Salkintzis disclose the edge network device of claim 1, Shiragaki does not expressly disclose wherein the identifier includes one or more uniform  resource locators (URLs).
However in analogous art Fusari discloses:
wherein the identifier includes one or more uniform  resource locators (URLs) (Fusari;
see e.g. [0051] “  .... a request for a domain that matches a URL pattern of an application ...”)
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shiragaki with Fusari’s URL scheme. The motivation being the combined solution provides for increased efficiencies associated with DNS transactions.
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shiraki with Salkintzis’ internal domain scheme comprising local services. The motivation being the combined solution provides for increased efficiencies in delivering services and provides one of ordinary skill in the art internal and external domains (see e.g. Salkintzis Fig. 3b illustrating external domain(s)) associated with local and remote networks/services and various path modifications (see e.g. Salkintzis, [0083] “ ... UE 205 is unaware of the path modification .. ...”) along with DNS queries (see e.g. [0056]) “ ... DNS query ...”). More importantly Salkintzis teaches multi access edge computing nodes (MECs) which allows service providers to strategically deploy edges nodes to potentially fulfill service or route application requests to other remote networks and servers.

Regarding claim 4, Shiragaki in view of Salkintzis and in further view of Fusari disclose the edge network device of claim 3, Shiragaki disclose where the DNS query associated with the application includes a first URL that matches the one or more URLs included with the identifier (The combined solution per Fusari provides for a matching scheme;
see e.g. [0051] “  .... a request for a domain that matches a URL pattern of an application ... If there is no match ...”)
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shiragaki with Fusari’s URL matching scheme. The motivation being the combined solution provides for increased efficiencies associated with DNS transactions.

Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shiraki with Salkintzis’ internal domain scheme comprising local services. The motivation being the combined solution provides for increased efficiencies in delivering services and provides one of ordinary skill in the art internal and external domains (see e.g. Salkintzis Fig. 3b illustrating external domain(s)) associated with local and remote networks/services and various path modifications (see e.g. Salkintzis, [0083] “ ... UE 205 is unaware of the path modification .. ...”) along with DNS queries (see e.g. [0056]) “ ... DNS query ...”). More importantly Salkintzis teaches multi access edge computing nodes (MECs) which allows service providers to strategically deploy edges nodes to potentially fulfill service or route application requests to other remote networks and servers.

Regarding claim 11, claim 11 comprises the same and/or similar subject matter as claim 3 and is considered an obvious variation; therefore it is rejected under the same rationale.
Regarding claim 12, claim 12 comprises the same and/or similar subject matter as claim 4 and is considered an obvious variation; therefore it is rejected under the same rationale.
Regarding claim 18, claim 18 comprises the same and/or similar subject matter as claim 4 and is considered an obvious variation; therefore it is rejected under the same rationale.
	Claims 6 , 14, and 22 are rejected under 35 USC 103 as being unpatentable over Shiragaki in view of Salkintzis and in further view of Batz (US 9,015,318)
Regarding claim 6, Shiragaki in view of Salkintzis disclose the edge network device of claim 1, further comprising instructions which when executed by the at least one processor, causes the at least one processor to monitor the for the DNS response (Shiragaki; This feature is inherent as the response is monitored in order to facilitate a potential or subsequent rewriting of the information received from the DNS response;
see e.g. [0260] “ ... the network controller 10 may instruct the radio base station 202 to rewrite the destination IP address” see e.g. [0261])

monitor the for the DNS response (Batz; Batz teaches the conventional monitoring of responses associated with DNS queries;
see e.g. Column 2, Line 66 – Column 3, Line 11 “ ... monitor DNS exchanges (where a DNS exchange can include a DNS query and a corresponding DNS response ...”)
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shiragaki with Batz’s conventional monitoring scheme. The motivation being the combined solution provides for increased efficiencies in delivering contents and services to client devices.
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shiraki with Salkintzis’ internal domain scheme comprising local services. The motivation being the combined solution provides for increased efficiencies in delivering services and provides one of ordinary skill in the art internal and external domains (see e.g. Salkintzis Fig. 3b illustrating external domain(s)) associated with local and remote networks/services and various path modifications (see e.g. Salkintzis, [0083] “ ... UE 205 is unaware of the path modification .. ...”) along with DNS queries (see e.g. [0056]) “ ... DNS query ...”). More importantly Salkintzis teaches multi access edge computing nodes (MECs) which allows service providers to strategically deploy edges nodes to potentially fulfill service or route application requests to other remote networks and servers.

Regarding claim 14, claim 14 comprises the same and/or similar subject matter as claim 6 and is considered an obvious variation; therefore it is rejected under the same rationale.
Regarding claim 22, claim 22 comprises the same and/or similar subject matter as claim 6 and is considered an obvious variation; therefore it is rejected under the same rationale.

Claims 7, 15, and 19 is rejected under 35 USC 103 as being unpatentable over Shiragaki in view of Salkintzis and in further view of Pham (US 2017/0195255)

	Regarding claim 7,  Shiragaki in view of Salkintzis  disclose the edge network device of claim 1, further comprising instructions which when executed by the at least one processor, causes the at least one processor to:
	identify an IP address within a packet of a flow;
	compare the IP address with stored addresses associated with alternative paths including the stored IP address;

	in response to a match between the IP address within the packet of the flow and the stored IP address, associate the flow with the application; and
	route the packet along the alternative path.

	However in analogous art Pham discloses:
	identify an IP address within a packet of a flow (Pham; Pham teaches packet inspection for an IP address of a flow in order to route the flow to potential alternative paths;
	see e.g. [0068] “  ... differential routing mode, encapsulation methods can be used to forward traffic via alternative paths when compared with results from an IP routing table lookup based on a destination IP address of the original packet ...”);
	compare the IP address with stored addresses associated with alternative paths including the stored IP address (Pham; Comparing is executed with respect to IP routing tables;
	see e.g. [0068] “  ... differential routing mode, encapsulation methods can be used to forward traffic via alternative paths when compared with results from an IP routing table lookup based on a destination IP address of the original packet ...”);

	in response to a match between the IP address within the packet of the flow and the stored IP address, associate the flow with the application  (Pham;
	see e.g. [0069] “ ... detect /user/device/application information, and can perform policy based traffic redirection based on those learned characteristics ...”); and
	route the packet along the alternative path (Pham;
	see e.g. [0068] “  ... differential routing mode, encapsulation methods can be used to forward traffic via alternative paths when compared with results from an IP routing table lookup based on a destination IP address of the original packet ...”).

	Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shiragaki with Pham’s packet inspection and alternative path routing scheme. The motivation being the combined solution provides for increased efficiencies in delivering applications and/or services to client devices.

Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shiraki with Salkintzis’ internal domain scheme comprising local services. The motivation being the combined solution provides for increased efficiencies in delivering services and provides one of ordinary skill in the art internal and external domains (see e.g. Salkintzis Fig. 3b illustrating external domain(s)) associated with local and remote networks/services and various path modifications (see e.g. Salkintzis, [0083] “ ... UE 205 is unaware of the path modification .. ...”) along with DNS queries (see e.g. [0056]) “ ... DNS query ...”). More importantly Salkintzis teaches multi access edge computing nodes (MECs) which allows service providers to strategically deploy edges nodes to potentially fulfill service or route application requests to other remote networks and servers.

Regarding claim 15, claim 15 comprises the same and/or similar subject matter as claim 7 and is considered an obvious variation; therefore it is rejected under the same rationale.
Regarding claim 19, claim 19 comprises the same and/or similar subject matter as claim 7 and is considered an obvious variation; therefore it is rejected under the same rationale.
Claims 8, 16, and 20 are rejected under 35 USC 103 as being unpatentable over Shiragaki in view of Salkintzis and in further view of Zhang (US 2011/0032833)
	Regarding claim 8,  Shiragaki in view of Salkintzis disclose The  edge network device of claim 1, Shiragaki does not expressly disclose further comprising instructions which when executed by the at least one processor, causes the at least one processor to:

	identify an IP address within a packet of a flow (Zhang; Zhang teaches routing tables are used to inspect packets for  an IP address(s) for subsequent routing;
	see e.g. [0028] “ ... routing tables ... one or more paths that are identified as the most efficient ...”);

	compare the IP address with stored addresses associated with alternative paths including	the stored IP address (Zhang;
	see e.g. [0028] “ ... routing tables may be modified  ... one or more paths that are identified as the most efficient ...”); and
 
	in response to no match between the IP address within the packet of the flow and the stored addresses, route the packet along a default path (Zhang; Zhang teaches a default path may be utilized in contrast to perform matching to realize and alternative path;

	see e.g. [0036] “ ... the path analyzer 118 may determine the default path by referencing a routing table from the edge router 308, or other routing location)).
Regarding claim 16, claim 16 comprises the same and/or similar subject matter as claim 8 and is considered an obvious variation; therefore it is rejected under the same rationale.
Regarding claim 20, claim 20 comprises the same and/or similar subject matter as claim 8 and is considered an obvious variation; therefore it is rejected under the same rationale.

Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shiraki with Salkintzis’ internal domain scheme comprising local services. The motivation being the combined solution provides for increased efficiencies in delivering services and provides one of ordinary skill in the art internal and external domains (see e.g. Salkintzis Fig. 3b illustrating external domain(s)) associated with local and remote networks/services and various path modifications (see e.g. Salkintzis, [0083] “ ... UE 205 is unaware of the path modification .. ...”) along with DNS queries (see e.g. [0056]) “ ... DNS query ...”). More importantly Salkintzis teaches multi access edge computing nodes (MECs) which allows service providers to strategically deploy edges nodes to potentially fulfill service or route application requests to other remote networks and servers.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TODD L. BARKER whose telephone number is (571) 270 0257. The Examiner can normally be reached on Monday through Friday, 7:30am to 5:00pm.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor Vivek Srivastava can be reached on (571) 272 7304.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Shouldyou have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TODD L BARKER/Primary Examiner, Art Unit 2449